Citation Nr: 1114711	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a chronic respiratory disorder, claimed as a result of undiagnosed illness due to service in the Southwest Asia theater of operations during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to July 1993, including a period from December 1990 to May 1991 in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for emphysema, claimed as a lung condition.  The Board has recharacterized the issue to reflect to the claim.

The case was previously before the Board in August 2009, when it was remanded for additional development including an examination of the Veteran and a medical opinion.  The requested development has been completed.  


FINDINGS OF FACT

1. Service treatment records do not show complaints of, treatment for, or diagnosis of any chronic respiratory disorders or lung conditions during service.  The lungs and chest were normal on separation examination in June 1993.

2.  A right-sided chest empyema with a peptostreptococcus (pepto-strep) infection was shown in April 2002, which required surgical treatment with a thoracotomy.  

3.  A right-sided chest empyema with a pepto-strep infection is unrelated to active service.


CONCLUSION OF LAW

A chronic respiratory disorder, claimed as a result of undiagnosed illness due to service in the Southwest Asia theater of operations during the Persian Gulf War, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for a respiratory disorder.  In April 2005, he filed his claim for service connection for a lung condition, which he alleged was the result of exposure to smoke or chemicals during his service in Southwest Asia from December 1990 to May 1991.  

In the August 2005 rating decision, the RO mischaracterized the respiratory disorder shown in the record as emphysema (abnormal accumulation of air in the lung tissue) rather than empyema (collection of fluid in the pleural space).  However, the RO accurately related that the Veteran filed a claim for a "lung condition," that there was no respiratory disorder shown in service, and that a "right lung abscess" was not shown for nine years after discharge.  

Because the RO addressed a lung disorder in general and accurately reported the evidence, the Board finds that there is no prejudice to the Veteran in the mischaracterization of disorder as emphysema.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during the presumptive period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  

There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he developed a respiratory disorder due to service in the Persian Gulf.  Specifically, he maintains that the empyema diagnosed in 2002 is related to toxic chemical exposure.  The Board will consider whether he is entitled to service connection for a respiratory disorder on a direct basis and as an undiagnosed illness.

Turning first to direct service connection, the Veteran's service treatment records are complete.  They contain entrance and separation examination reports, along with treatment records spanning his entire period of service.  Of note, treatment records reveal that he was treated for discrete instances of what appear to be acute upper respiratory events.  

Specifically, in November 1987, he sought treatment for a runny nose, congestion, and headache which was diagnosed simply as a "head cold."  In June 1989, he complained of cold-like symptoms including cough, runny nose and sore throat; a viral syndrome was suspected.  Significantly, both those incidents pre-date his service in the Persian Gulf.  

In June 1992, more than a year after his return from the Persian Gulf, the Veteran had symptoms of a sore throat which was diagnosed as acute pharyngitis.  There were no more respiratory complaints noted in service.  In a June 1993 separation examination, the clinical evaluation of his chest and lungs was "normal," with no abnormalities noted by the examining physician.  Chest x-ray examination was within normal limits.  

On the accompanying Report of Medical History, he indicated that he did not have asthma, shortness of breath, pain in the chest, or chronic cough.  Therefore, service treatment records do not note complaints of chronic respiratory symptoms or of symptoms of chronic shortness of breath or dyspnea.  

Next, post-service evidence does not reflect respiratory symptomatology for many years after service discharge.  Specifically, in an April 1994 VA examination, undertaken in relation to a different claim for service connection, a physical evaluation of the chest and lungs was normal, as were the results of a chest x-ray examination.  This evidence suggests that the Veteran demonstrated no chronic respiratory symptomatology within the first year after discharge.

The evidence does not show any respiratory complaints until March 2002, when the Veteran complained of right-sided chest pain.  Ultimately, he developed a pleural effusion and a right-sided chest empyema as a result of a pepto-strep infection.  He was hospitalized and VA records reveal that he required surgical treatment with a thoracotomy in April 2002.  The empyema resolved without apparent residual disability. 

This is the first recorded symptomatology related to a respiratory disorder, coming nearly ten years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has asserted that his exposure to nerve agents caused his right lung abscess requiring a thoracotomy.  By implication, he indicates that his symptoms have been continuous since service.    

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a respiratory disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a respiratory disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of respiratory complaints.  

Specifically, the service separation examination report reflects that the Veteran was examined and his chest and lungs were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a respiratory disorder, and specifically a right lung abscess as he has claimed, for nearly a decade following active service.  While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1993) and initial reported symptoms related to a lung abscess in 2004 (a 9-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Next, the Veteran filed a VA disability compensation claim for service connection for a right knee disorder in 1994, shortly after service, but did not claim service connection for a respiratory disorder or make any mention of any respiratory symptomatology.  Also, as reported above, he underwent a VA examination in relation to that claim and no respiratory complaints were reported.
   
The Veteran did not claim that a respiratory disorder began in service until he filed his current VA disability compensation claim.  Of note, in a December 2002 Agent Orange examination, he related that he had right lung surgery in March 2002 but did not relate it to service, although he answered yes to questions of toxic exposures in the Gulf.

Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's respiratory disorder to active duty, despite his contentions to the contrary.    

In December 2002, a VA "environmental registry" examination of the Veteran was conducted because of his service in Southwest Asia.  The Veteran reported being exposed to smoke fumes and possible exposure to nerve agents.  This potential exposure is noted in July 1997 letter from the Department of Defense which is of record.  

The Veteran reported his history of lung surgery in 2002 and that he was on an Albuterol inhaler for a few months after surgery.  He indicated that occasionally still used the inhaler.  Physical examination of the Veteran's lungs revealed them to be clear with good symmetrical ventilation and no wheezes, rhonchi, or rales.  However, he did not relate his lung surgery to exposure to toxic chemicals and the examiner rendered no opinion one way or the other.

Subsequent VA medical records, such as those dated April 2004 and September 2009, merely indicate a history of empyema in 2002 but do not attribute it to service.  

The Board also places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he was well for his entire deployment except for some mild enteritis.  A past history of empyema in 2002 was noted.    

A physical examination revealed a normal chest X-ray and pulmonary function test results reveals "very mild restrictive lung defect from the affects of the right-sided empyema and the surgery to clear it."  The diagnosis was "right sided chest empyema with pepto strep in 2002."  The examiner's medical opinion was that this was a post-service strep infection which was unrelated to service or any environmental exposures experienced by the Veteran during service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his respiratory disorder in 2002 and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, empyema is not the types of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Next, the Board has considered the Veteran's claim for service connection pursuant to 38 C.F.R. § 3.317.  As noted above, he served in the Southwest Asia Theater of operations during the Persian Gulf War.  He claims exposure to the environmental hazards such as oil well fire smoke and nerve agents (although he denied nerve agent exposure at the time of the VA examination).  

As reported above, the evidence does not support a finding that chronic respiratory symptomatology became manifest during active service in the Southwest Asia theater of operations because two of his three respiratory complaints pre-dated his service in the Persian Gulf, and acute pharyngitis (indicating that it was not chronic) was manifested one year after his return.

Moreover, the evidence does not support a finding that the Veteran's respiratory disorder was a qualifying chronic disability resulting from an undiagnosed illness.  Significantly, the medical evidence is clear that he had a known diagnosis of right-sided chest empyema resulting from pepto-strep infection almost 10 years after he separated from service.  Because this is a known diagnosis, service connection for undiagnosed illness is not shown.  

In sum, the evidence of record reveals that after service the Veteran had a strep infection of the lung which resulted in right-sided chest empyema which required surgical drainage.  There is no evidence of record which relates this disorder to active service or any environmental exposure experienced therein.  The preponderance of the evidence is against the claim for service connection for a respiratory disorder. There is no doubt to be resolved and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in March 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic respiratory disorder, claimed as a result of undiagnosed illness due to service in the Southwest Asia theater of operations during the Persian Gulf War, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


